Citation Nr: 1214348	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for lumbar strain (now classified as degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine) prior to July 1, 2008.  

2.  Entitlement to an increased disability evaluation for degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, rated as 40 percent disabling from December 20, 2008.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March 1989 to March 1993, April 2003 to July 2003, and from December 2003 to March 2005.  

In a December 2005 rating determination, the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, granted service connection for lumbar strain and assigned a 40 percent disability evaluation.  

The Veteran filed a notice of disagreement with this decision and perfected his appeal.  

During the course of the appeal, and following an October 2007 VA examination, the RO, in a November 2007 rating determination, proposed to reduce the Veteran's disability evaluation for his low back disorder, now classified as degenerative disc disease with herniated nucleus pulposus, from 40 to 20 percent.  In a March 2008 rating determination, the RO decreased the Veteran's disability evaluation from 40 to 20 percent and assigned an effective date of July 1, 2008.  The Veteran filed a notice of disagreement with this reduction in May 2008.  

Following a December 2008 VA examination, the RO, in a February 2009 rating determination increased the Veteran's disability evaluation for his degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, from 20 to 40 percent and assigned an effective date of December 20, 2008.  

In a January 2011 decision, the Board remanded the issue of whether a reduction in rating from 40 to 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus, effective July 1, 2008, was proper, noting that the Veteran had filed a notice of disagreement but that a statement of the case had not been issued by the RO.  The Board requested that a statement of the case be issued and that the Veteran be notified of the necessity to file a timely substantive appeal.  The Board further noted that the issue of a TDIU had been raised by the record and that the Veteran should be afforded a VA examination to determine whether his service-connected disabilities prevented him from obtaining/maintaining employment.  

The Veteran was scheduled for the VA examination in March 2011 and did not report.  

In May 2011, the RO issued a supplemental statement of the case with regard to the TDIU.  In June 2011, the Veteran's representative filed a Form 646 indicating that they rested the appeal on the answer to the statement of the case and had no further argument.  

In June 2011, the RO issued a supplemental statement of the case with regard to the issues of the initial evaluation for the lumbar spine and the TDIU.  The RO also issued a statement of the case with regard to the issue of whether the March 2008 rating decision reducing the degenerative disc disease from 40 to 20 percent was proper.  

No further correspondence was received until October 2011, when the Veteran's representative submitted another Form 646 indicating that they rested the appeal and had no further argument to submit.  

In the national representative's February 2012 written argument, the only issues identified for appeal were the 40 percent evaluation for the service-connected lumbar spine disorder and the TDIU issue.  

Based upon the above, the Board finds that the reduction issue is not properly before the Board as the Veteran did not perfect his appeal as it related to this issue and as there was no additional evidence received within the 60 day time frame which could act as a substantive appeal or would allow the claim to be kept open.  As a result of the RO's and the Veteran's actions, the Board has listed the issues as such on the title page of this decision.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The lumbar strain, subsequently classified as degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, revealed forward flexion of the thoracolumbar spine limited to less than 20 degrees; there was and has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting six (6) weeks during the previous 12 months during the time periods in question; with no evidence of neurological manifestations, including radiculopathy, being associated with the service-connected lumbar strain/degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine disability.

2.  The Veteran failed, without good cause shown, to attend his VA examination for determining whether a TDIU was warranted which was scheduled in March 2011.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbar strain, subsequently classified as degenerative disc disease with herniated nucleus pulposus L5-S1, prior to July 1, 2008, or from December 20, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).

2.  Entitlement to a TDIU is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Low Back

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine                                                            100

Unfavorable ankylosis of the entire thoracolumbar spine                                      50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine                                                                                              40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine                                                                                         30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis                                                                                                                20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height                                  10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months									60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 					40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 					20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 					10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In conjunction with his initial claim for service connection, the Veteran was afforded a VA examination in July 2005.  The Veteran reported that his back pain had been worsening over time.  He described the pain as 4-5/10 in intensity.  He also noted having weakness in his back.  The Veteran complained of fatigability, limitation of repetition, and lack of endurance.  The pain was constant in nature and was sharp, aching, and dull.  He noted having daily flare-ups.  Precipitating factors were activity related and there were no alleviating factors.  Medication and rest seemed to improve his symptoms.  He noted having functional impairment.  There were no complaints of bladder or bowel dysfunction.  He could ambulate two to three blocks without difficulty and had had no incapacitating episodes over the past 2 months.  He had had physical therapy on two occasions in the past with minimal help.  The Veteran had also had shock therapy with minimal help.  

Physical examination revealed that the Veteran had a mild limp when he ambulated.  He also had paraspinal tenderness.  He had 20 degrees of lumbar flexion, 5 degrees of extension, 10 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation.  He did have diffuse spasms.  Pain and fatigue were noted with movement.  Motor examination showed full motor strength in the bilateral lower extremities.  The Veteran also had a normal sensory examination and reflexes were 2+ throughout with a negative Lasegue sign.  The examiner rendered diagnoses of chronic low back pain, muscle spasm, and low back strain.  As to the DeLuca provisions, the examiner noted that the Veteran had muscle strain, stiffness, and spasm.  He also had decreased range of motion.  However, the Veteran had full motor strength and normal sensation and did have normal imaging studies.  

At the time of an August 2005 VA general medical examination, the Veteran was found to have a normal gait and back spasms.  His reflexes were 2+ and motor strength was 5/5.  Sensation was found to be intact.  

VA outpatient treatment records throughout 2005 and 2006 continued to show complaints of low back pain.  

A March 2007 MRI of the lumbar spine revealed intervertebral osteochondrosis and spondylosis, bulging annuli fibrous L3-L4 and L4-L5, and a central herniated nucleus pulposus L5-S1 without acquired lumbosacral spinal canal stenosis.  There was no demonstrable nerve root impingement at that level.  

The Veteran was afforded an additional VA examination in August 2007.  The Veteran reported having back pain that had increased significantly since service.  He noted having constant pain on a daily basis and indicated that the pain was 8/10.  He had no radiation of the pain down either lower extremity.  He also had morning stiffness.  The Veteran was taking Diclofenac, morphine, and oxycodone.  There was no specific flare-ups of his joint disease and no additional limitation of motion or functional impairment during the flare-up period.  He did not use any corrective devices or assistive devices.  There was no additional limitation of motion during flare-up periods.  

The Veteran walked unaided.  He could walk 100 yards before having to stop.  There was no history of unsteadiness and no history of falls.  There had also been no surgical intervention on his back.  The Veteran had not had any prescribed bed rest in the past 12 months.  He was employed as a student and stated that he could not go back to his job as a welder because of his back pain.  

Physical examination of the thoracolumbar spine showed forward flexion to 45 degrees, actively and passively, with pain throughout the entire arc of motion.  Extension was from 0 to 10 degrees, actively and passively, with pain throughout the entire arc.  Right and left lateral rotation was from 0 to 10 degrees, actively and passively, with pain throughout.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was preserved spinal contour and the Veteran had a normal gait.  Range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive use during flare-ups.  

The Veteran was fully sensate to light touch in all dermatomes from L4-S1 in his bilateral lower extremities and 5/5 strength was noted throughout the lower extremities.  The Veteran had 1+ patella tendon and Achilles tendon reflexes.  He had downgoing Babinski and there was no evidence of clonus.  Lasegue sign was negative, bilaterally.  There was no increase in pain or decrease in range of motion with repetitive range of motion testing.

The examiner rendered a diagnosis of moderate degenerative disc disease with herniated nucleus pulposus L5-S1 of the lumbar spine.  With regard to DeLuca provisions, the examiner stated that the Veteran did have pain with range of motion testing and that it was conceivable that the pain could further limit function as described.  He indicated that it was not feasible to attempt to express this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Veteran was afforded an additional VA examination in October 2007.  The Veteran reported having 4-5/10 pain in the low back with no radiation.  It was present when he bent or stood too long or when he tried to stand up.  He had no bladder or bowel dysfunction and no motor or sensory deficits.  The Veteran had taken Oxycodone for the pain but was now taking morphine.  He also took diclofenac.  He did not use a brace and had no problems with activities of daily living.  He also did not use any assistive device and could walk up to two miles.  He was currently in school and was taking business classes.  He was not working.  There were no other flare-ups other than those described.  There had been no physician ordered bedrest or exacerbations over the past 12 months other than those previously reported.  

Physical examination revealed that the Veteran had forward flexion to 90 degrees, extension to 30 degrees, and right and left lateral rotation and flexion to 30 degrees.  Active and passive range of motion were the same.  There was no change with repetition.  There was some pain with motion.  The Veteran was nontender to palpation and there was no crepitus or instability. 

The examiner rendered a diagnosis of lumbar strain.  With regard to the DeLuca provisions, the examiner stated that there was mild discomfort associated with the lower extremities.  He reported that it was conceivable that pain could further limit function, particularly with repetition; however, it was not feasible to express this in terms of additional limitation of motion. 

In an April 2008 VA outpatient treatment record, the Veteran complained of low back pain for the past two years.  He denied any radicular symptoms.  The pain was constant and was aggravated by prolonged sitting, standing, and walking.  The pain level was 4/10 at the time of the visit, and 8/10 at its worst.  

Physical examination revealed range of motion within functional limits for the lower extremities.  Forward flexion was noted to be limited and very guarded.  Muscle and motor strength were 5/5.  Sensation was grossly intact.  Touch point tenderness was present in the lumbar paraspinal region.  Straight leg raising was negative and gait was found to be within functional limits.  The Veteran was issued a TENS unit for pain control.  The examiner indicated that the Veteran had chronic low back pain without radicular symptoms.  

In a May 2008 statement, the Veteran indicated that flare-ups did occur and stated that his motion was worsening.  He noted assistive devices were being used which made little difference.  He stated that there had been no ordered bedrest as he was a full time student and could lie in bed for a few days until the incident passed.  The Veteran indicated that he walked with a cane most days.  He reported that he could stand or sit straight because he had back pain to the point that he was wearing a TENS unit.  He noted that his back constantly hurt and that the pain radiated to the point that it took several minutes for him to even move.  

At the time of a December 2008 VA examination, the Veteran reported having 5/10 pain on a daily basis.  The pain did not radiate down his legs.  He also stated that he did not have any numbness radiating into his legs.  The pain was entirely in his back.  He used a cane, but stated that this only minimally helped.  The Veteran could only walk for less than 15 minutes or less than 50 feet.  He reported having flare-ups when standing in one position for a long period of time or having to sit up straight.  He indicated that his back symptoms were worse with bending or with being still for prolonged periods of time.  He noted that this would cause the pain to increase to 7/10.  The Veteran reported having a TENS unit which moderately helped.  His activities of daily living were affected because it was difficult for him to walk or stand or do anything at home.  He noted that it also made it difficult for him to do his former job as a laborer and that he was now a student.  He had not had any doctor ordered bedrest in the past 12 months.  There had also been no changes in bladder or bowel functions.  

The examiner noted that although the Veteran stated he could only walk 50 feet, he managed to make it from the VA parking lot to the clinic and back without having to stop and rest, a distance more than 100 yards.  

Physical examination revealed forward flexion to 30 degrees and extension to 10 degrees.  The Veteran stopped forward flexion due to pain.  He also had to stop extension secondary to pain.  There was no increased or decreased range of motion with repetitive range of motion.  Right and left lateral flexion and right and left rotation were to 20 degrees.  The Veteran had to stop at 20 degrees due to pain.  He reported having remarkable pain with all ranges of motion.  There was no increased pain or decreased motion with repetitive range of motion.  The examiner noted that the Veteran appeared to be guarding significantly and was resistant to examination.  

There was negative straight leg raise and negative bow string test.  There was tenderness to palpation around the paraspinal muscles and marked tenderness to light touch along the spine at the L5 level.  

Neurological examination revealed normal sensation to light touch and 5/5 strength in the lower extremities.  Deep tendon reflexes were normal at the patella and Achilles tendon.  

The examiner indicated that it was his belief that the Veteran was magnifying his symptoms and that his complaints of pain and location of the pain did not correspond with normal anatomic structures of any sort of lumbar pathology.  He further noted that the Veteran's pain was well out of proportion to any sort of physical examination findings.  

With regard to DeLuca findings, it was conceivable that the pain could further limit function but it was not feasible to attempt to express this in terms of additional limitation of motion.  

In a January 2009 addendum, the December 2008 examiner noted that the Veteran's condition had progressively worsened.  He observed that the Veteran had had local injections and used a TENS unit.  Response to treatment had been poor.  There was no vertebral fracture.  The examiner stated that the Veteran's low back disorder had a moderate effect on chores, shopping, and exercise and had a mild effect on traveling, bathing, and dressing.  It had no effect on toileting or grooming.  It also prevented sports and recreation.  

In conjunction with a January 2011 remand, the Veteran was scheduled for a VA examination to determine what impact, if any, his service-connected disorders had upon his ability to obtain and maintain employment.  The Veteran did not report for this examination.  Information received from this examination may have been beneficial towards his claim.  

The Veteran is already in receipt of a 40 percent disability rating.  Ankylosis of the thoracolumbar spine has not been diagnosed at any time and has not otherwise been reported.  Because ankylosis was not shown, the General Rating Formula for Diseases and Injuries of the Spine may not serve as a basis for an increased rating. 

There have also been no findings of incapacitating episodes requiring bedrest.  As there is no other diagnostic criteria applicable in this case, as outlined above, the claim for a rating in excess of 40 percent must be denied.  

There have also been no findings of neurological impairment at the time of any VA examination or in any VA outpatient treatment records.  Moreover, the Veteran has not reported and has denied having any neurological impairment on numerous occasions.  As such, a separate neurological evaluation is not warranted.  

The Board has determined that the Veteran is entitled to no more than a 40 percent disability rating under any of the spinal rating criteria applicable for the time periods in question.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Further, on each examination, while the Veteran's thoracolumbar spine was found to be limited by pain or weakness as a result of repetitive use, as detailed in the section above, such limitations did not result in additional limitation of motion beyond that contemplated by the 40 percent rating. 

The Board has considered whether a higher rating might be warranted at any time during the applicable time periods; however, the weight of the credible evidence demonstrates the Veteran's disability did not warrant a rating higher than 40 percent.  As the preponderance of the evidence is against the claim for a higher evaluation, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's lumbar strain/degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, disability is manifested by limitation of motion and functional impairment.  These manifestations are contemplated by the rating schedule.  While the Veteran is not currently employed, he is a full-time student.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, rated as 40 percent disabling; dysthymic disorder, rated as 30 percent disabling; degenerative changes of the right hip, rated as 10 percent disabling; right chondromalacia patella with meniscus injury, rated as 10 percent disabling; allergic rhinitis, rated as 10 percent disabling; degenerative joint disease of the right shoulder, with spur, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; a scar of the right eyelid, rated as noncompensable; and onychomycosis and tinea cruris, rated as noncompensable.  The combined disability evaluation is 80 percent.  

In its January 2011 decision, the Board observed that the record indicated that the Veteran had been unemployed since 2005.  The Board noted that the record did not indicate whether the Veteran was unemployable but it observed that at an August 2007 VA examination, the Veteran reported that his shoulder and back prevented him from continuing in his profession as a welder.  The Board found that the issue of TDIU had been reasonably raised by the record and was, thus, properly before the Board.  The Board indicated that the Veteran should be scheduled for a VA examination, with the examiner specifically indicating whether, without taking the Veteran's age into account, he was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (right shoulder, lower back, right hip, dysthymic disorder, right knee, allergic rhinitis, hypertension, scar and onychomycosis/tinea cruris). 

In conjunction with the Board's request, the Veteran was scheduled for a VA examination in March 2011.  The Veteran failed to report for the requested examination and has not provided good reason for his failure to report.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

As noted above, the Veteran failed to report for the scheduled March 2011 VA examination and has provided no reason why he failed to report.  As previously indicated, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination, and the examination was in conjunction with an other original claim or claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).  In this case, an examination was needed to properly adjudicate the matter of entitlement to a TDIU.  An examination was scheduled, and the Veteran failed to report without good cause.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the Veteran's TDIU claim and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim relating to his low back disorder arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2005 and May 2008 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim relating the low back disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded multiple VA orthopedic examinations in conjunction with his claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran did not show for a VA examination to determine whether a TDIU was warranted.  The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date in attempting to arrange for an examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability evaluation in excess of 40 percent for lumbar strain (now classified as degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine) prior to July 1, 2008, is denied. 

Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease with herniated nucleus pulposus L5-S1, lumbar spine, from December 20, 2008, is denied. 

Entitlement to TDIU is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


